              Case 1:18-cv-02921-JMF Document 579 Filed 02/06/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 STATE OF NEW YORK, et al.,
                                                          Civ. Action No. 18-2921 (JMF)
                Plaintiffs,
        v.                                                ORDER

 UNITED STATES DEPARTMENT OF
 COMMERCE, et al.,

                Defendants.



             WHEREAS, upon the application of attorney Albert Fox Cahn for leave to

withdraw as the attorney of record in this matter.

             IT IS HEREBY ORDERED that attorney Albert Fox Cahn is granted leave

to withdraw as counsel for amicus Council on American Islamic Relation, New York, Inc.;

             IT IS FURTHER ORDERED that the Clerk of Court shall remove Mr. Cahn from

the list of counsel of record amicus Council on American Islamic Relation, New York, Inc in this

case.


Dated:              New York, New York
                      February 5
                    ___________________, 2018



SO ORDERED:



___________________________________
HON. JESSE M. FURMAN U.S.D.J.

             The Clerk of Court is directed to terminate Docket No. 578.




                                                    1
